Opinion by
Mb. Justice McCollum,
Martha A. Deringer, appellee, filed a bill to enjoin the Augusta Hotel Company, appellant, from interfering with the party-wall on the line of their adjoining properties, Nos. 1530 and 1532 on Spruce St. in Philadelphia, and from constructing its new building beyond the line oí the other buildings on said street in that vicinity without first giving a bond of indemnity for her protection against the injurious consequences of such interference and construction. The hearing in the court below was on bill, answer and affidavits, and it resulted in a decree “ that a preliminary injunction issue enjoining and restraining defendants from erecting the proposed party-wall between the property of the plaintiff and defendants in such a way as to encroach upon plaintiff’s property a greater distance than said wall now enroaches thereon, viz: four inches from the line dividing said properties. In all other respects the motion for an injunction is refused.” The question raised by this decree and before us on appeal from it is whether the appellant can, in the erection of the party-wall, demanded by the municipal authorities for the support of its proposed building, lawfully occupy six and one half inches of appellees’ lot for that purpose, or is restricted to that portion of the lot which the old party wall enroached upon.
It is manifest that the injunction was granted on the theory that the rights of the owners of the adjoining lots in reference to the party-wall between them were definitely settled by the construction of the wall which is now condemned as insufficient for the appellant’s new building, and as the old wall encroached upon the appellee’s lot but four inches, the appellant is precluded from erecting a new wall which shall occupy^ more than that space upon it. It does not appear on this record at what time or by whom the first wall was built, or that the parties who then owned the lot entered into an agreement on the subject of the party-wall which extinguished or impaired any of their statutory rights in reference to it. In the erection of a party-wall suitable for the buildings it is designed to support, *613there is no undertaking by either party that he will not thereafter construct a building which requires a wider and better wall, nor is there any implied surrender by him of any right in relation thereto which the statutes confer. These statutes define the rights and duties of the owners of lots in reference to the party-wall and, in the absence of an agreement which renders them inapplicable, govern in the construction of it. In the first proviso to section eight of the act of May 7, 1855, P. L. 466, the encroachment upon an adjoining lot for party-wall purposes is limited to six and one half inches for the brick wall and it is not alleged that the appellant in the construction of its building proposes to exceed this limit. It affirmatively appears that the appellant is proceeding in conformity with the act referred to, and the provisions of the act of May 25, 1857, P. L. 590. These acts are applicable to the case presented by the pleadings. Bailey’s Appeal, 1 W. N. 350; Appeal of Western National Bank, 102 Pa. 171.
The order awarding the injunction is reversed and the injunction is dissolved at the cost of the appellee.